Title: From George Washington to Thomas Johnson, 9 April 1777
From: Washington, George
To: Johnson, Thomas

 

Sir,
Head quarters Morris Town. 9th April 1777.

Having heard that your State have appointed Lieutt Colo. Geo. Stricker to the Command of a Battalion, I hold myself bound to inform you That the Character he holds here as an Officer will not justify such an appointment—Yesterday he obtained my leave to resign, complaining that his private Affairs indispensably require his presence at home for several Months—Had there been any other Field Officer with the Batn, I should have permitted him to leave it immediately; he waits only for the Colonel’s arrival.
I beg you will consider this Information as proceeding from my great regard for the good of the service, & from nothing else. I have the honour to be with great Regard & Esteem Yr most Obd. Sert

Go: Washington

